DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 10, line 20 through page 11, line 20, filed 8 July 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017222260 (hereafter WO ‘260) has been withdrawn; the rejection of claims 2-8 under 35 U.S.C. 103 as being unpatentable over WO 2017222260 (hereafter WO ‘260) as applied to claim 1 above has been withdrawn; and, the rejection of claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 201722260 (hereafter WO ‘260) as applied to claim 1 above, and further in view of Guan (US8,642,196) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 8 July 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claims 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017222260 (hereafter WO ‘260) in view of Guen (US 20160276648).
Claim 1:	WO ‘260 in Figure 1-7 disclose secondary battery top cover assembly, comprising: 
a top cover plate (cp plate 20); 
an electrode terminal (21); 
an insulating cover (53); and 
a short-circuit component (40) comprising a deformable plate (43) and a conductive plate (41) disposed above the deformable plate (42), wherein the deformable plate (42) is connected to the top cover plate (20), and the conductive plate (41) is connected to the electrode terminal (21); 
wherein the conductive plate (41) comprises a body portion (51) and a protrusion portion (411) protruding upwardly from the body portion, the conductive plate (41) is provided with a gas hole (412/513), the gas hole (412) cuts through the protrusion portion and the body portion (51); the protruding portion being disposed at an edge of and surrounding the air hole 412, an inner wall of the air hole comprising an arcuate smooth transition; 
wherein the insulating cover (53) comprises a body and a covering portion, the covering portion is provided on the body, the covering portion is disposed above the conductive plate and covers the protrusion portion and the gas hole.
WO ‘260 in Figures 4, 6 and 7 further discloses that the insulating cover 53 includes a second side wall 531, a third side wall 533 protruding continuously corresponding to the outer periphery of the tab projection 411, and ribs 535 formed in the second sidewall 531 at a height corresponding to the third sidewall 533; the third side wall 533 having a connection groove 534 for discharging air inside.
However, the third side wall 533 in the insulating cover 53 can be equivalent to the covering portion 2242 of the present invention. However, as shown in Figs. 4, 6 and 7 that the ribs 535 and the second side wall 531 are provided at most at three sides of the third side wall 533, rather than surrounding the third side wall 533.
WO ‘260 does not disclose that the insulating cover further comprises a protrusion extending from the body toward one side of the conductive plate, the protrusion comprises a surrounding portion which surrounds the covering portion, and space is formed between the surrounding portion and the covering portion
Guen in Figures 4 and 5 discloses an insulating cover (28) further comprises a protrusion (284) extending from a body toward one side of a conductive plate (27), the protrusion comprises a surrounding portion (284) which surrounds a covering portion (289), and space is formed between the surrounding portion and the covering portion (paragraphs [0046]-[0051]), See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating cover of WO ‘260 such that the insulating cover further comprises a protrusion extending from the body toward one side of the conductive plate, the protrusion comprises a surrounding portion which surrounds the covering portion, and space is formed between the surrounding portion and the covering portion, as taught in Guen.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery with a safety apparatus that would have been capable of preventing overheating and ensuring safety when overcharged (paragraphs [0054]-[0056]).
Claim 9:	The rejection of claim 1 is as set forth above in claim 1 wherein WO ‘260 further discloses that a surface of the surrounding portion close to the conductive plate (41) and a surface of the covering portion close to the conductive plate are disposed in a same plane (Figure 2).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein WO ‘260 further discloses that the gas hole (513) is deviated from a center of the deformable plate (431). 
Claim 12:	The rejection of claim 12 is as set forth above in claims 1 and 11 wherein WO ‘260 further discloses that a cavity (412) for deforming of the deformable plate (43) is formed between the deformable plate (43) and the conductive plate (41), and the gas hole (513) overlaps an edge of the cavity. 
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein  WO ‘260 further discloses that the top cover plate (20) is provided with a through hole (42), the deformable plate (43) seals the through hole (42), the secondary battery top cover assembly (20) further comprises an annular sealing piece (51), and the annular sealing piece (51) is disposed between the conductive plate (41) and the top cover plate (20) and seals the through hole (42) and the gas hole (412).
Claim 14: The rejection of claim 14 is as set forth above in claim 1 wherein WO 260 in Figure 2 discloses a secondary battery, comprising: 
an electrode assembly (10);
 a case (13) for accommodating the electrode assembly; and 
the secondary battery top cover assembly according to claim 1 and incorporated herein, 
wherein the secondary battery top cover assembly (20) seals an opening of the case (10), and the electrode terminal (21) is connected to the electrode assembly (10).
6.	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017222260 (hereafter WO ‘260) in view of Guen (US 20160276648) as applied to claim 1 above.
WO ‘260 and Guen are as applied, argued, and disclosed above, and incorporated herein.
Claims 2-8:	The WO ‘260 combination does not disclose that the insulating cover comprises a convoluted portion (claim 2) and an obstructing portion (claims 3-5 and 8) and a separating portion (claims 6-7)
However, it would have been within the skill of one having ordinary skill in the art to have modified the protrusion of WO ‘260 combination to comprise a convoluted portion, an obstructing portion and a separating portion since the Applicants have not disclosed that this particular configuration provides any criticality and/or unexpected results and it appears that the invention would perform well with any protrusion.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery having a reduced number of parts in the external short circuit and stably secured the discharge of internal air while preventing the penetration of external moisture (page 2, lines 13-16).

7.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 201722260 (hereafter WO ‘260) in view of Guen (US 20160276648) as applied to claim 1 above, and further in view of Guan (US8,642,196).
WO ‘260 and Guen are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	WO ‘260 discloses that the gas hole (412) is aligned with a center
of the deformable plate (43) but does not disclose that the conductive plate further
includes an annular contact portion protruding downwardly, and the annular contact
portion contacts with the deformable plate when the deformable plate is deformed
upwardly, and wherein a thickness of a region of the conductive plate located inside the annual contact portion is smaller than a thickness of a region of the conductive
plate located outside the annual contact portion. 
Guan in Figures 2-5 discloses a conductive plate (53) further including an
annular contact portion (53b) protruding downwardly, and the annular contact portion
contacts with a deformable plate (57) when the deformable plate is deformed
upwardly, and wherein a thickness of a region of the conductive plate located inside
the annual contact portion is smaller than a thickness of a region of the conductive
plate located outside the annual contact portion (col. 5: 3-13). See also entire
document.
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified top cover assembly
of the WO ‘260 combination in light of the teaching of Guan.
One having ordinary skill in the art would have been motivated to make the
modification to provide an annular contact portion such that when an excessive current flows through a short-circuit tab, the short-current state would have been prevented from being stopped due to melting of the short-tab because the annular contact protrusion having a large thickness contacts the short-circuit member.
Claim 15:	The WO ‘260 combination does not disclose a vehicle. 
Guan disclose a vehicle comprising a secondary battery.
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified the secondary battery of WO ‘260 by incorporating the vehicle of Guan.
One having ordinary skill in the art would have been motivated to make the
modification to provide a vehicle that would have been improved in safety (col. 1: 17-
26 and 38-39). See also entire document.

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729